UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

TOTAL REBUILD, INC. CIVIL ACTION
VERSUS
PHC FLUID POWER, L.L.C. NO.: 15-01855-BAJ-CBW

RULING AND ORDER

Plaintiff Total Rebuild, Inc. and Defendant PHC Fluid Power, L.L.C. failed to
submit a joint proposed scheduling order-as the Court ordered_and instead filed
motions that threaten the January 22, 2019 trial setting of this three-year-old patent

infringement case.l (Docs. 151, 152, 153).

I. BACKGROUND

On August 22, 2018, the Court held a status conference to settle on dates for a
Markman hearing and for tr;ial.2 (Doc. 149). Counsel for both parties attended the
conference and discussed the status of the case. (Id.). The Court set a Markman,

hearing for November 28, 2018 and a jury trial for January 22, 2019 through January

 

1 The Court stated the facts of this case in detail in its Ruling and Order (Doc. 80) and declines to
restate them here.

2 Markman hearings derive from Markman U. Westv£ew Ins£ruments, Inc., 517 U.S. 370 (1996). The
purpose of a Markman hearing is to determine the proper construction of disputed claim terms.
V£tronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

1

25, 2019. (Id.). No party objected. (Id,.). The Court also directed the parties to file a

joint proposed scheduling order. (Id.). The parties did not do so.

Instead, the parties filed separate proposed scheduling orders. (Docs. 150, 151-
1). The orders agreed on a January 22, 2019 trial date. (Docs. 150, p. 1; 151-1, p. 1).

The orders differed, however, on the following proposed deadlines:

Plaintiff Defendant
Phase I Discovery November 21, 2018 November 7, 2018
Plaintifl’s Expert Reports November 30, 2018 October 15, 2018
Defendant’s Expert Reports December 14, 2018 November 6, 2018
Expert Depositions January 11, 2019 November 14, 20183
Daubert Motions November 8, 2018 chember 20, 2018
Motions in Lirnine January 18, 2019 Jarluary 8, 2019

On September 4, 2018, Defendant moved the Court to adopt its proposed
schedule. (Doc. 150). Plaintiff then moved the Court to continue the January 22, 2019

trial setting to which it had agreed just two weeks prior. (Doc. 151).
II. DISCUSSION
A. Motion to Continue

Plaintiff moves the Court to continue the trial because (1) one of its counsel is

quitting the practice of law, and its remaining counsel are not “apprised with the

 

3 The Court presumes that Defendant inadvertently proposed November 14, 2019 and intended to
propose November 14, 2018. (Doc. 151-1, p. 3).

case”; and (2) Defendant has denied Plaintiff access to the devices that Plaintiff

contends infringe on its patent. (Doc. 152, p. 1).

Plaintift’ s first argument lacks merit. Plaintifi` is represented by two additional
attorneys who have been on the pleadings for over three years.4 (Doc. 1). Counsel’s
failure to become “apprised with the case” after litigating it for three years is not good
cause for a continuance under Federal Rule of Civil Procedure 16(b). See Squyres v.
Heico Co., 782 F.3d 224, 237 (5th Cir. 2015) (good cause requires the movant to show

that it cannot meet the deadline despite diligence).

Plaintift’s second argument fails to persuade Plaintiff suggests that it needs a
continuance because of Defendant’s “obstruction of discovery and bad faith attempt
to rush this case to an unfair conclusion.”5 (Doc. 152-2, p. 4). Plaintiff offers no
evidence of bad faith or obstruction (Id.)- Defendant, by contrast, offers sworn
testimony refuting Plaintiffs assertions (Doc. 154-1). For example, Defendant’s
counsel attests under penalty of perjury that Plaintiff s counsel was granted about 20

hours to inspect Defendant's design documents (Doc. 154-1).

Even if the Court assumes Plaintiffs assertions of obstruction to be true, a

continuance is unwarranted. If Defendant violated its discovery obligations, as

 

4 Attorneys Steven G. Durio and Chase A. Manuel have appeared on each of Plai_ntiffs fllings. (Docs.
1, 16, 17, 18, 22, 34, 56, 64, 68, 73, 79, 81, 93, 130, 150-1, 152, 153, 156, 157).

5 The Court is troubled by l.:’la;‘lintiifl s serious yet unsupported allegations Should the Cour't conclude
that any party has made an unfounded allegation of litigation misconduct, the Court will sanction that
party under its inherent authority. See Ell£ott v. Tc'£ton, 64 F.3d 213, 217 (5th Cir. 1995).

3

Plaintiff now argues, Plaintiff could have filed motions to compel months ago.6 And if
a January 22, 2019 trial date is unworkable, as Plaintiff now argues, then Plaintiff
could have raised the issue with the Court at the August 22, 2018 status conference
Plaintiff did neither. lf Plaintiff is prejudiced by the January 22, 2019 trial setting, it

is because Plaintiff failed to exercise due diligence Squyres, 782 F.3d at 238.

Plaintiff has not shown good cause for continuing the January 22, 2019 trial of
this case. (Doc. 152). The Court therefore DENTES Plaintiffs Motion to Continue,
(Doc. 152), and turns to Defendant’s Motion for Adopticn of Proposed Scheduling

Order. (Doc. 151).
B. Motion for Adoption of Proposed Scheduling Order

Defendant moves the Court to adopt its Proposed Scheduling Order. (Doc. 151).
Defendant does not offer any reason why the Court should adopt its proposed
schedule over Plaintiff’s proposed schedule. (Id.). The Court therefore DENIES

Defendant’s Motion (Doc. 151) WITHOUT PREJUDICE.

 

3 That Plaintitf` filed a Motion to Compel (Doc. 157) yesterday adds little to its argument that it needs
a continuance because of Defendant’s “obstrl.lction of discovery and bad faith” dating back three years
(Doc. 152-2, p. 4). To the contrary, the timing of Plaintift`s motion supports the Court's conclusion that
the prejudice Plaintiff alleges as a result of the January 22, 2019 trial setting is likely attributable to
Plaintiff`s failure to diligently prosecute its case over a three-year period.

4

III. CONCLUSION

This three-year-old patent infringement case will be tried as scheduled The
January 22, 2019 trial setting secure, the Court will afford the parties another
opportunity to comply with the Court’s directive that they submit a joint proposed

scheduling order.
Accordingly,

IT IS ORDERED that Defendant’s Motion to Adopt Proposed Scheduling

Order (Doc. 151) is DENIED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that Plaintiff's Motion to Continue Trial
Date (Doc. 152) is DENIEI). Trial of this case will begin, as scheduled, on January
22, 2019 at 8:30 A.M. before United States District Judge Brian A. Jackson at the

John M. Shaw United States Courthouse, Lafayette, Louisiana.

IT IS FURTHER ORDERED that the Motion to Expedite Consideration

of Motion to Continue (Doc. 153) is DENIED.

IT IS FURTHER ORDERED that counsel for the parties shall CONFER in

an attempt to resolve the parties’ disagreement over pretrial deadlines

IT IS FURTHER ORDERED that Plaintiff and Defendant shall FILE with
the Court, no later than Mondav. October 22_,_2018. a RESPONSE to this Order
containing the following:

(1) A certification that counsel have conferred in a good faith effort

to resolve disagreements over each pretrial deadline;

(2) An explanation of the result of the conference, as to each disputed

deadline; and
(3) lf the conference did not yield a joint proposed scheduling order:

a. An explanation of why the parties failed to reach an

agreement, as to each disputed deadline; and

 

b. An explanation of each party’s position, as to each disputed

de adline.

Baton Rouge, Louisiana, this 17 day of October, 2018.

@;Q`&»@/\

JUDGE BRIANMCKSON
UNiTEn sTATEs DISTRICT coURT
MmDLE DISTRICT oF LoUIsiANA

